Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to filed Amendments/Remarks 
Applicant's amendments/remarks have also been entered.
Independent claims 1, 10, and 16 have been amended.
Claims 3, and 8 are cancelled.
Claims 1-2, 4-7, and 9-20 remained pending.                                                                                                                                                                                           
Examiner refers to the action below.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-2, 4-7, and 9-20 are found to be allowable over the prior of records, including over those currently cited on the PTOL-892 from the updated search, as the Examiner found neither prior arts cited in its entirety, nor found any motivation to combine any of said prior arts, corresponding to the currently amended and argued claims, which teaches an electronic device which has a user interface. A memory is configured to store a main database including input data or an auxiliary database including category including portions of response data. A processor is operably coupled to the user interface and the memory. The processor is configured to receive a user input, using the user interface. The processor extracts first information from the user input. The processor identifies identify whether a portion of the input data of the main database matches the first information. The processor identifies a category of the user input in response to identifying that the input data of the main database does not match the first information. The processor identifies the auxiliary database corresponding to the category. The processor provides first response data based on an event that the auxiliary database is identified, as illustrated in the independent claims 1, 10 and 16.

       Furthermore, claims 1-2, 4-7, and 9-20 are found to be allowable for at least reasons stated in applicant remarks/arguments corresponding to pages 12-17 of the response filed on 05/03/2022.


Conclusion
      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674
05/09/2022